Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the features for generating, by the frequency tuning loop, an actual frequency signal based on: a base frequency, the predetermined interval, and the time error signal; producing, by the frequency tuning loop, a command frequency error based on the actual frequency signal and the local time signal; and producing, by the local clock, an updated local time signal based on the command frequency error, as recited in claim 1 and similarly recited in claims 15, 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tes (Pat. No.: 7,778,173) and Park et al. (Pub No.: 2018/0146443) are show systems which considered pertinent to the claimed invention.
Tse discloses a method and apparatus for clock recovery for constant bit rate MPEG-2 compliant single program transport stream and multiple program transport stream delivered over UDP/IP is disclosed. Clock recovery utilizes a dejittering filter to remove arrival time jitter from received packets and a phase lock loop is used to recover a PCR clock rate up to a range allowed by the MPEG-2 System specification. An MPEG-2 compliant output stream is produced, even when the input PCR does not meet the timing requirement specified by the MPEG-2 System specification.
Park et al. discloses systems and methods for wireless synchronization are disclosed. In one embodiment, a method is disclosed for synchronizing a slave device to a master device, comprising: receiving, at a local device, a master device reference signal in the form of a modulated radio frequency (RF) signal from a master device; receiving, at the local device, a master device time stamp from the master device; computing a time offset of the master device reference signal relative to a local reference oscillator signal of a local oscillator, using the master device time stamp; computing a frequency offset of the master device reference signal relative to the local reference oscillator signal; generating a local reference oscillator control signal based on the computed time offset and the computer frequency offset; and adjusting the local reference oscillator to maintain a frequency and time lock with the master device reference signal at the local device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464